Citation Nr: 0827235	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for fractured right 
hand, fingers and thumb.  

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Entitlement to service connection for a dislocated jaw.  

5.  Entitlement to service connection for residuals of a neck 
injury.  

6.  Entitlement to service connection for a fractured left 
knee.  

7.  Entitlement to service connection for a fractured right 
ankle.  

8.  Entitlement to service connection for a black widow 
spider bite.  

9.  Entitlement to service connection for status post removal 
of a basal cell carcinoma.  

10.  Entitlement to service connection for a respiratory 
disorder.  

11.  Entitlement to service connection for residuals of 
asbestos exposure.  

12.  Entitlement to service connection for residuals of 
radiation exposure.  

13.  Entitlement to service connection for residuals of 
herbicide exposure.  

14.  Basic eligibility to receive nonservice-connected VA 
pension benefits.  



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1980 to 
December 1989.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
RO in Togus, Maine.  The RO in New York, New York is 
currently VA's Agency of Original Jurisdiction (AOJ).  

The veteran was scheduled to testify in a hearing before the 
Board at the RO in December 2007 but did not appear to 
testify.  As recorded in more detail hereinbelow, the veteran 
was incarcerated at that time, and he will remain 
incarcerated until 2011 at earliest.  It is accordingly not 
possible to afford the veteran a hearing.  

In August 2007, the veteran submitted a bundle of documents 
directly to the Board without a waiver of original RO 
adjudication.  On review, the documents are largely 
irrelevant to the issues on appeal before the Board; where 
the documents address the issues on appeal they are 
duplicative of items already in the claims file.  

The Board accordingly finds that remand to the RO for initial 
review of the newly received documents is not required.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD or other innocently acquired psychiatric disorder due to 
any event or incident of his active service.  

3.  There is no evidence that the veteran fractured his right 
hand, fingers and/or thumb, or his right ankle, or his left 
knee during military service, or that he has current 
residuals of such fractures.  

4.  There is no evidence that the veteran had a head or neck 
injury during military service or that he has current 
residuals of such an injury.  

5.  The veteran had an injury to the jaw during military 
service, but there is no evidence of any current residuals of 
that injury.  

6.  There is no evidence that the veteran was bitten by a 
black widow spider during military service.  

7.  The veteran underwent surgery during service to remove a 
basal cell carcinoma from his nose; there is no evidence of 
any recurrence of the carcinoma or other sequelae.  

8.  The veteran was treated during military service for 
recurring upper respiratory infections, but there is no 
evidence that the veteran has a chronic respiratory disorder 
from the time of his discharge from service.  

9.  There is no evidence that the veteran was exposed to 
asbestos, radiation or herbicides in service or that he 
currently has any disorders associated with such exposures.  

10.  The veteran did not have active military service during 
a period of war.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2007).  

2.  The veteran does not have a disability manifested by 
residuals of a fractured right hand, fingers and thumb that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  The veteran does not have a disability manifested by 
residuals of a head injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

4.  The veteran does not have a disability manifested by 
residuals of a dislocated jaw that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

5.  The veteran does not have a disability manifested by 
residuals of a neck injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

6.  The veteran does not have a disability manifested by 
residuals of a fractured left knee that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

7.  The veteran does not have a disability manifested by 
residuals of a fractured right ankle that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

8.  The veteran does not have a disability manifested by 
residuals of a black widow spider bite that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

9.  The veteran does not have a disability manifested by 
residuals of a status post removal of a basal cell carcinoma 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

10.  The veteran does not have a disability manifested by a 
respiratory disorder that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

11.  The veteran does not have a disability manifested by 
residuals of asbestos exposure that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).  

12.  The veteran does not have a disability manifested by 
residuals of radiation exposure that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2007).  

13.  The veteran does not have a disability manifested by 
residuals of herbicide exposure that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.311 (2007).  

14.  The claim for a permanent and total rating for 
nonservice-connected disability VA pension purposes must be 
denied by operation of law.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.342, 
4.15, 4.16, 4.17 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2001 the RO sent letters to the veteran asking 
him for the specialized evidence unique to claims for 
disabilities attributed to claimed exposure to asbestos, 
radiation and herbicides.  In August 2003 the RO sent him a 
letter advising him that to establish entitlement to service 
connection for a disability the evidence must show a current 
disability, an injury or disease in service, and a 
relationship between the claimed disability and military 
service. The veteran had an opportunity to respond before the 
issuance of the rating decision in January 2004.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that correspondence of record satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Specifically, the August 2003 letter advised the veteran that 
VA is responsible for getting relevant records from any 
Federal agency and that VA would make reasonable efforts to 
obtain records on the veteran's behalf from non-Federal 
entities if provided appropriate authorization to do so.  It 
also advised the veteran of the types of evidence acceptable.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran before the rating 
action on appeal.  

However, the Board finds that, in this appeal, any arguable 
delay in issuing section 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim has been 
fully developed before the case was readjudicated as 
reflected in the July 2004 Statement of the Case (SOC).  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); 38 C.F.R. § 20.1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  The RO 
advised the veteran of the fourth and fifth Dingess elements 
(degree of disability, and effective date pertaining to the 
disability) by a letter in March 2006.  

Further, the Board's action herein denies service connection 
for the claimed disorders, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claims for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any VA or non-VA medical providers having records 
that should be obtained before the claims are adjudicated.  

The veteran has not been afforded a VA medical examination in 
support of his claims.  However, medical examination is not 
required if, as here, the appellant has not presented a prima 
facie case for the benefit claimed.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curiam).  

The Board notes that the veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, as noted 
in detail below the Board has found the veteran's 
uncorroborated accounts of his medical history to be not 
credible.  Those accounts accordingly do not constitute a 
basis on which to remand for medical examination.  

The veteran requested a hearing before the RO and a hearing 
before the Board in conjunction with his appeal.  However, 
the veteran is shown to be incarcerated until at September 
2011 at earliest, so his request for hearing cannot be 
granted.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  


Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

In this case, there is no competent diagnosis of PTSD, so the 
first element of service connection is not met.  There is in 
fact no medical evidence of any diagnosed psychiatric 
disorder whatsoever on which a claim for service connection 
could arguably be based.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  

Thus, where, as here, the persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes in this case that the veteran is currently 
serving a sentence of 15 years to 45 years for felony 
convictions of first degree sodomy, first degree sexual abuse 
and incest.  The Board finds that these felony convictions 
reduce the credibility of the veteran in reporting his 
medical history, absent medical or objective lay 
corroboration.  

The Board also notes that correspondence from the veteran has 
variously reported that the veteran he had combat service in 
Beirut, Iran, the Falkland Islands, and the Goldwater-
Nicholson Act [sic]; that the veteran was falsely imprisoned 
to keep him from informing the President of the United States 
of the impending terrorist attack on September 11, 2001; that 
the veteran notified authorities of the impending terrorist 
attack on the USS Cole before it happened; that the veteran 
knew about the sinking of the Russian submarine Kursk before 
it happened; that the veteran was personally commissioned by 
the President of the United States to investigate the John 
Walker espionage case; that the veteran knows the location of 
Osama Bin Laden and will share that information for five 
million dollars; and, that the veteran and the United States 
are the targets of conspiracies involving his ex-wife, 
various criminal prosecutors, various insurance companies, 
his superior officers in the Navy, and the U.S. Supreme 
Court.  

In essence, the veteran's submissions to VA and to a number 
of other Federal and state agencies have consisted of 
incoherent ramblings that clearly show him to be a less-than-
credible historian.  

In regard to stressor, the veteran asserts he witnessed an 
explosion in Beirut, Lebanon in which 241 United States 
Marines were killed.  SPR show that the veteran, aboard the 
USS Raleigh, was assigned to the Multinational Peacekeeping 
Force in Beirut, Lebanon from February through May 1983; 
however, the well-publicized attack in which 284 U.S. Marines 
were killed occurred on October 23, 1983 and there is no 
indication that the veteran's ship was in the vicinity of 
Beirut at that time.  The veteran has also reported a series 
of stressors in which he was awarded the silver star medal, 
four bronze star medals, and was twice wounded, none of which 
are substantiated in his SPR.
 
However, as there is no medical evidence of current PTSD the 
questions of service-related stressor and medical evidence of 
nexus are not reached, and it is not necessary for the Board 
to make a formal determination as to the validity of the in-
service stressors at this point.  

Based on this analysis, the Board concludes that the criteria 
for service connection for an acquired psychiatric disorder, 
to include PTSD, are not met.  Accordingly, the claim must be 
denied.  


Service connection for fractured right hand, fingers and 
thumb

STR include a March 1983 treatment report showing complaint 
of pain and dislocation of the right thumb playing 
basketball.  The X-ray studies showed no fracture; the 
clinical impression was that of traumatic dislocation of 
right thumb.  The veteran's separation physical examination 
in September 1989 shows the upper extremities as "normal."  

There is no evidence of record showing that the veteran has 
current residuals of a right hand injury as claimed.  There 
is no accordingly no evidence of nexus between such residuals 
and his military service.  Simply put, the veteran has not 
put forward a claim.  Brammer, 3 Vet. App. 223, 225.  

In addition to the absence of medical evidence above the 
Board has carefully considered the veteran's account of 
fractures during service.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno, 6 Vet. 
App. 465, 469; see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay person may provide eyewitness 
account of medical symptoms).  

However, as noted above the veteran is not a credible 
historian.  In the absence of any documented right hand 
injury and any documented current residuals of such injuries, 
the veteran's unsupported account is not an adequate basis 
for service connection.  

Based on this analysis, the Board concludes that the criteria 
for service connection for fractured right hand, fingers and 
thumb are not met.  Accordingly, the claim must be denied.  


Service connection for residuals of a head injury, neck 
injury and dislocated jaw

There is no indication in STR of any head or neck/ cervical 
spine trauma.  
STR contain a treatment report following an automobile 
accident in March 1986 in which the veteran denied head 
trauma, and there was no indication of head or neck trauma, 
whiplash or concussion on examination (the only injury noted 
on examination was contusion to left anterior tibia).  

STR include a treatment report showing complaint of jaw 
trauma in February 1984. Immediate examination including X-
ray study was normal, but subsequent X-ray study showed an 
impression of fracture to left condylar region of the 
mandible.  There is no indication of dislocation, and there 
were no subsequent complaints of a jaw disorder.  

The report of separation physical examination in September 
1989 showed the head, face and neck as "normal."  

The veteran had a motor vehicle accident in August 1994, five 
years after his discharge from service, in which he sustained 
injuries to the scalp, left and right knees, and right hand 
(fractured middle finger and ring finger).  Nothing in the 
treatment reports from that accident, including X-ray study, 
shows a previous injury to those body parts.  

There is no evidence of record showing that the veteran has 
current residuals of a head injury, neck injury or dislocated 
jaw as claimed, and there is no accordingly no evidence of 
nexus between such residuals and his military service.  The 
veteran has accordingly not put forward a claim.  Brammer, 3 
Vet. App. 223, 225.  

In addition to the absence of medical evidence above the 
Board has carefully considered the veteran's account of 
injury during service.  However, as noted above the veteran 
is not a credible historian.  

In the absence of any documented head injury, neck injury or 
dislocated jaw in service, and any documented current 
residuals of such an injury, the veteran's unsupported 
account is not an adequate basis for service connection.  

Based on this analysis, the Board concludes that the criteria 
for service connection for residuals of a head injury, neck 
injury and dislocated jaw are not met.  Accordingly, the 
claims must be denied.  


Service connection for a fractured left knee and fractured 
right ankle

As noted above, STR include a report of an automobile 
accident in March 1986.  The only injury noted on examination 
was contusion to left anterior tibia.  The left knee had no 
effusion, no tenderness, and full range of motion; X-ray 
showed no fracture or dislocation.  

STR include a treatment report in February1989 of a twisted 
right ankle while playing basketball; the clinical impression 
was sprained (not fractured) right ankle.  He complained of 
continued pain one week later (in March 1989) and was issued 
crutches.  There was no further complaint of right ankle 
problems.  

The veteran's separation physical in September 1989 showed 
the lower extremities as "normal."  

As noted, the veteran had a motor vehicle accident in August 
1994, five years after his discharge from service, in which 
he sustained injuries to the left and right knees; nothing in 
the treatment reports from that accident, including X-ray 
study, shows a previous injury to those body parts.  

There is no evidence of record showing that the veteran has 
current residuals of a fractured left knee or fractured right 
ankle as claimed, and there is no accordingly no evidence of 
nexus between such residuals and his military service.  
Brammer, 3 Vet. App. 223, 225.  

In addition to the absence of medical evidence above the 
Board has carefully considered the veteran's account of 
injury during service.  However, as noted above the veteran 
is not a credible historian.  In the absence of any 
documented fracture of the left knee or right ankle in 
service and any documented current residuals of such 
fractures the veteran's unsupported account is not an 
adequate basis for service connection.  

Based on this analysis, the Board concludes that the criteria 
for service connection for a fractured left knee and 
fractured right ankle are not met.  Accordingly, the claims 
must be denied.  


Service connection for a black widow spider bite

There in no indication in STR of treatment for a spider bite.

The veteran asserts in his correspondence to VA that in 1989 
he was bitten by a spider and died, and was subsequently 
resuscitated by a shot near the heart.  The Board simply 
notes that there is no corroborating evidence of this event 
in STR.  

As noted above the veteran is not a credible historian.  In 
the absence of a spider bite in service the veteran's 
unsupported account is not an adequate basis for service 
connection.  

Based on this analysis, the Board concludes that the criteria 
for service connection for a black widow spider bite are not 
met.  Accordingly, the claim must be denied.  


Service connection for status post removal of a basal cell 
carcinoma

STR show that the veteran underwent saucerization to remove a 
basal cell carcinoma (BCC) in August 1988.  Postoperative 
biopsy showed that BCC cells were still present, and the 
veteran underwent a second saucerization in September 1988, 
this time successfully (BCC completely removed and no 
sequelae).  The separation physical examination in September 
1989 showed all systems as "normal."  

There is no medical evidence of a recurrence of the BCC, or 
of any residuals of the surgery during service.  There is 
accordingly no claim for service connection.  

Based on this analysis, the Board concludes that the criteria 
for service connection are not met.  Accordingly, the appeal 
must be denied.  


Service connection for a respiratory disorder

The veteran was treated for recurrent upper respirator 
infections (URIs) in service (February 1986, May 1986, 
September 1986, February 1987, March 1987, November 1987, and 
August 1988.  The report of separation physical in September 
1989 showed the lungs and chest as "normal."  

There is no evidence of record showing that the veteran has a 
current respiratory disorder, and there is no accordingly no 
evidence of nexus between such residuals and his military 
service.  Brammer, 3 Vet. App. 223, 225.  

In addition to the absence of medical evidence above the 
Board has carefully considered the veteran's account of 
current breathing disorder.  

Lay evidence in the form of statements or testimony by a 
claimant is competent to establish evidence of symptomatology 
where symptoms are capable of lay observation.  Layno, 6 Vet. 
App.465, 469; Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The Board may not ignore a veteran's testimony simply because 
he or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

However, the Board has found that the veteran is not a 
credible historian.  In the absence of any documented chronic 
respiratory disorder in service and any documented current 
respiratory disorder the veteran's unsupported account is not 
an adequate basis for service connection.  

Based on this analysis, the Board concludes that the criteria 
for service connection for a respiratory disorder are not 
met.  Accordingly, the appeal must be denied.  


Service connection for residuals of asbestos exposure

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.   Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M21-1, Part IV, 7.21(d)(1) (October 3, 1997).  

Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1) (October 
3, 1997).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1, Part IV, 7.21(c) (October 3, 1997).  
There is no evidence of any of these disorders or symptoms.  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part IV, 7.21(b)(1) (October 
3, 1997).  

The veteran reported in his correspondence to VA that he was 
exposed to asbestos at Portsmouth Naval Base and Portsmouth 
Shipyard and given asbestos evaluations.  

However, STR include an Asbestos Medical Surveillance Program 
in October 1985 in which the veteran reported ripping out 
compartment insulation aboard the USS Raleigh.  Medical 
endorsement found that probable exposure as reported by the 
veteran had probably not happened.  

Further, there is no presumption that a veteran was exposed 
to asbestos in service by reason of having been on a ship.  
Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 
(April 13, 2000).  

There is no evidence of record showing that the veteran has a 
current disability associated with asbestos exposure, and 
there is no accordingly no evidence of nexus between such 
residuals and his military service.  Brammer, 3 Vet. App. 
223, 225.  

In addition to the absence of medical evidence above the 
Board has carefully considered the veteran's account of 
asbestos exposure during military service.  However, the 
Board has found that the veteran is not a credible historian.  

In the absence of any documented asbestos exposure in service 
and any current disability characteristic of such exposure 
the veteran's unsupported account is not an adequate basis 
for service connection.  

Based on this analysis, the Board concludes that the criteria 
for service connection for asbestos exposure are not met.  
Accordingly, the appeal must be denied.  


Service connection for residuals of radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).  

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309.  
These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  However, the Board notes at this point that 
there is no evidence that the veteran has any of the diseases 
listed in 38 C.F.R. § 3.309(d), so the presumption does not 
apply.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence to be radiogenic disease), if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  Again, the veteran is not shown to have any of the 
disorders that are listed in 38 C.F.R. § 3.311(b)(2) as 
radiogenic.  

When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4) (emphasis 
added).  The veteran has not cited or submitted such 
competent scientific or medical evidence, and the Board 
accordingly finds that the provisions of 38 C.F.R. § 3.311 do 
not apply.  

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  

In this case, there is no evidence whatsoever that the 
veteran was exposed to nuclear radiation in service, either 
during a nuclear test program or by a shipboard nuclear 
reactor, nor any evidence that he has a current disorder 
associated with exposure to radiation.   

In December 2001 the veteran submitted a rambling account of 
having been present in New Mexico at an unnamed desert test 
site for a nuclear detonation.  There is nothing in SPR 
showing that the veteran was ordered to participate in 
nuclear tests, and the veteran's account is such gibberish 
that it cannot be considered credible.

In the absence of any documented radiation exposure in 
service and any current disability characteristic of such 
exposure the veteran's unsupported account is not an adequate 
basis for service connection.  Brammer, 3 Vet. App. 223, 225.  

Based on this analysis, the Board concludes that the criteria 
for service connection for radiation exposure are not met.  
Accordingly, the appeal must be denied.  


Service connection for residuals of herbicide exposure

The veteran did not serve in the Republic of Vietnam or any 
regions where Agent Orange is known to have been used, stored 
or transported.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  

The veteran reported in his correspondence to VA that he was 
exposed to Agent Orange while assigned to duty in Florida 
(Orlando and Winter Haven).  Although it is difficult to 
decipher the veteran's meaning, he appears to be asserting 
that he was exposed to herbicides in Florida that wafted from 
the local commercial Orange groves, rather than to military 
herbicides such as Agent Orange.  

The veteran has also asserted exposure to Agent Orange "at 
the Gulf" although there is no indication that he served in 
the Persian Gulf theater of operations (or, indeed, why Agent 
Orange defoliant would be used in the desert area of the 
Persian Gulf).  

Finally, the veteran asserted exposure to Agent Orange in the 
Mediterranean region, presumably during his cruise off 
Lebanon in 1983.  

As a threshold matter, there is no indication or presumption 
that the veteran was exposed to herbicides during military 
service.  The Board is not aware of any instance in which the 
United States military has employed herbicides in Florida, in 
the Persian Gulf, or in the Mediterranean region, and the 
veteran has provided no evidence in support of his assertion.  

The Board also notes that there is no evidence that the 
veteran has any of the diseases associated with Agent Orange 
in 38 C.F.R. § 3.309(e).  

In the absence of any documented herbicide exposure in 
service and any current disability characteristic of such 
exposure the veteran's unsupported account is not an adequate 
basis for service connection.  Brammer, 3 Vet. App. 223, 225.  

Based on this analysis, the Board concludes that the criteria 
for service connection for herbicide exposure are not met.  
Accordingly, the claim must be denied.  


Basis eligiblity to receive VA nonservice-connected pension

VA will pay a pension to each veteran of a period of war who 
is permanently and totally disabled from non-service-
connected disability not the result of his own misconduct.  
38 U.S.C.A. § 1521 (emphasis added).  

"Periods of war" are defined by VA regulations as the 
Vietnam Era (February 28, 1961 through May 7, 1975) and the 
Persian Gulf War (August 2, 1990 through the present).  The 
veteran's active duty was from August 1980 to December 1989, 
between the Vietnam Era and the Persian Gulf War and 
overlapping neither.  He accordingly does not meet the 
threshold requirement for wartime service.

The Board notes that the veteran asserts he served as an 
active reservist in the Orlando, Florida area during the 
period 1990-1991 in the capacity of Chief Warrant Officer 
Third Grade.  The Board notes that such service is wildly 
improbable given that he was discharged in December 1989 
after nine years service in the rank of E-4, with no 
remaining reserve obligation.  

The RO has submitted multiple requests for confirmation of 
such service in 1990-1991 via the Personnel Information 
Exchange System (PIES), but no such service can be confirmed.  

The Board is obligated to accept the Service Department's 
verified dates of service as accurate.  Further, as noted 
above, the Board has found that the veteran is not credible 
as a historian.  

Hence, pursuant to governing legal authority, he cannot meet 
the threshold requirements, and the claim must be denied as 
lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  


Benefit of the doubt

In adjudicating these claims the Board has carefully 
considered the benefit-of-the-doubt rule.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As the preponderance of the evidence is against these claims 
the benefit-of-the-doubt rule does not apply.  Gilbert, id; 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for PTSD is denied.  

Service connection for fractured right hand, fingers and 
thumb is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for a dislocated jaw is denied.  

Service connection for residuals of a neck injury is denied.  

Service connection for a fractured left knee is denied.  

Service connection for a fractured right ankle is denied.  

Service connection for a black widow spider bite is denied.  

Service connection for status post removal of a basal cell 
carcinoma is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for residuals of asbestos exposure is 
denied.  

Service connection for residuals of radiation exposure is 
denied.  

Service connection for residuals of herbicide exposure is 
denied.  

Basic eligibility to receive nonservice-connected VA pension 
is denied.  


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


